DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 4/22/2022. Claims 1-4, 6, 8-11, 14-18, 20, 22-25, 28, 31 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hong et al. (US Pub. No. 2019/0268799).
Regarding claims 1 and 15, Hong discloses a buffer status reporting method (figure 2 and paragraphs 106-112), comprising:
	determining, for any radio bearer (RB) with duplication function configured or activated on a link, different logical channels of the RB belonging to different logic channel groups (figure 2 step 230 and paragraphs 106-111: when data duplication transmission is activated, UE transmits a buffer status report in both a first logical group associated first RLC entity and a second logical channel group associated with second RLC entity); and
	performing a buffer status reporting procedure based on buffer status of the different logic channel groups when a buffer status reporting condition is met (paragraph 112: transmitting buffer status report due to triggering condition);
wherein the determining the different logic channels of the RB belonging to the different logic channel groups comprises: determining the different logic channels of the RB belonging to the different logic channel groups according to a corresponding relationship, wherein the corresponding relationship is directly appointed according to a protocol (paragraphs 165-171, 237: logical channel and logical channel group belongs to a corresponding relationship directly appointed according to MAC protocol); 

Regarding claim 15, Hong further teaches an UE (figure 18) with processor (figure 18 controller 1810) and memory storing command (inherent).

Regarding claims 2 and 16, all limitations of claims 1 and 15 are disclosed above. Hong further teaches the link is a communication link from a terminal to a network side equipment (Uu link) (paragraph 111: UE transmits buffer report to a base station).
Regarding claims 3 and 17, all limitations of claims 2 and 16 are disclosed above. Hong further teaches the performing the buffer status reporting procedure based on the buffer status of the different logic channel groups comprises:
	performing the buffer status reporting procedure for the different logic channel groups based on buffer status of the different logic channels of the RB with duplication function configured or activated (paragraph 113: both logical groups are included in buffer status report. Figure 15 and paragraph 248: long BSR includes buffer size information for 4 LCGs).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 18, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. No. 2019/0268799) in view of Agiwal et al. (US Pub. No. 2017/0245292).
Regarding claims 4 and 18, all limitations of claims 3 and 17 are disclosed above. Hong further teaches MAC CE for BSR (paragraph 249) and sending, for the Uu link, a buffer status reporting media access control element (BSR MAC CE), wherein the BSR MAC CE comprises information of the different logic channel groups, and information of buffer status corresponding to each of the different logic channel groups (Figure 15 and paragraph 248: long BSR includes buffer size information for 4 LCGs).
Hong does not teach but Agiwal discloses sending, for the Sidelink, comprises a Destination L2 ID, information of one or more logic channel groups corresponding to the Destination L2 ID, and information of buffer status corresponding to each of the one or more logic channel groups (paragraph 35: ProSe layer 2 group ID).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Hong sending, for the Sidelink, comprises a Destination L2 ID, information of one or more logic channel groups corresponding to the Destination L2 ID, and information of buffer status corresponding to each of the one or more logic channel groups.
	The motivation would have been for resource allocation.
Regarding claims 31, all limitations of claims 1 are disclosed above. Hong does not teach but Agiwal discloses computer storage medium with executable commands (paragraph 225).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Hong computer storage medium with executable commands.
The motivation would have been for software implementation.

Claims 8-10, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. No. 2019/0268799) in view of Loehr et al. (US Pub. No. 2017/0257876).
Regarding claims 8 and 22, all limitations of claims 1 and 15 are disclosed above. Hong further teaches receiving a configuration signaling carrying information from the network side equipment through a dedicated signaling (paragraphs 123 and 170, 171: configured by base station).
Hong does not teach but Loehr discloses the calculation formula is configured by the network side equipment (figure 26; paragraphs 390 and 391: calculate logical channel to logical channel group and their priorities in step 2620).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Hong the calculation formula is configured by the network side equipment.
The motivation would have been for LC to LCG matching.
Regarding claims 9 and 23, all limitations of claims 8 and 22 are disclosed above. Hong further teaches when different types of links use different corresponding relationships or different calculation formulas:
the broadcast carries an identification of the link; or
the dedicated signaling carries an identification of the link (paragraphs 283 and 284: RRC signaling for Uplink).
Regarding claims 10 and 24, all limitations of claims 8 and 22 are disclosed above. Loehr discloses calculation and determination for destination group in figure 26 and paragraph 390-391 in claim 8 above. Hong does not teach but Agiwal discloses different calculation formulas are used for different destinations in a Sidelink: the dedicated signaling carries a Destination L2 ID (paragraph 35: ProSe layer 2 group ID).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Hong different corresponding relationships or different calculation formulas are used for different destinations in a Sidelink: the dedicated signaling carries a Destination L2 ID.
The motivation would have been for D2D resource allocation. 

Claims 11, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. No. 2019/0268799) in view of Jin et al. (US Pub. No. 2018/0317130).
Regarding claims 11 and 25, Hong discloses a buffer status determination method, comprising:
receiving buffer status of a buffer status reporting procedure performed by a terminal based on buffer status of different logic channel groups, wherein different logic channels, corresponding to any RB with a duplication function configured or activated on a link, belong to the different logic channel groups (paragraphs 123 in view of paragraphs 106-112, 391-394: base station receives buffer status report of PDCP data volume in each of logical channel group associated with first RLC entity and second RLC entity); and
	acquiring current buffer status of the terminal from the buffer status of the buffer status reporting procedure performed based on the buffer status of the different logic channel groups (paragraphs 123-125);
	determining a plurality of different logic channel groups corresponding to the RB according to the buffer status (paragraphs 106-112 and 388, 391-394: base station configures duplication transmission includes information on RLC entities, logical channel information associated with each RLC entity. Base station receives BSR with PDCP volume for each logical channel group associated with each RCL entity);
Hong further teaches determining a corresponding relationship between a logic channel of the RB and a logical channel group, wherein the corresponding relationship is directly appointed according to a protocol (paragraphs 165-171, 237: logical channel and logical channel group belongs to a corresponding relationship directly appointed according to MAC protocol); 
	Hong further teaches scheduling approval information for transmission through physical uplink data channel (PUSCH) in paragraph 58. 
Hong further teaches allocating uplink resource according to received buffer report (paragraphs 262, 276, 301, 375).
Hong does not teach scheduling data corresponding to the different logical channel groups to different resources.
In the same field of data duplication in carrier aggregation, Jin discloses scheduling data corresponding to the different logical channel groups to different resources (paragraph 355: eNB allocates independent resources according to original and duplicated data. Paragraph 343 also discloses MAC PDU transmission through physical resource).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Hong scheduling data corresponding to the different logical channel groups to different resources.
The motivation would have been to differentiate original and duplicated data through independent assigned resources for carrier aggregation.

	Regarding claim 25, Hong further teaches a base station (figure 19) with processor (figure 19 controller 1910) and memory storing command (inherent).

Claims 14 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub. No. 2019/0268799) in view of Jin et al. (US Pub. No. 2018/0317130)  in view of Loehr et al. (US Pub. No. 2017/0257876).
Regarding claims 14 and 28, all limitations of claims 11 and 25 are disclosed above. Hong further teaches receiving a configuration signaling carrying information from the network side equipment through a dedicated signaling (paragraphs 123 and 170, 171: configured by base station).
Hong does not teach but Loehr discloses the calculation formula is configured by the network side equipment (figure 26; paragraphs 390 and 391: calculate logical channel to logical channel group and their priorities in step 2620).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Hong the calculation formula is configured by the network side equipment.
The motivation would have been for LC to LCG matching.
Hong further teaches a mode of configuring the calculation formula for the terminal is as follows: sending a configuration signaling carrying information of the corresponding relationship or the calculation formula to the terminal through a dedicated signaling (paragraphs 279-281: UL resource available via base station).

Response to Arguments
Applicant’s arguments, see Remark, filed 4/14/2022, with respect to claim 31 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claim31 has been withdrawn. 
Applicant's arguments filed 4/14/22 have been fully considered but they are not persuasive. 
In pages 10-12 of Remark, the Applicant argues that Hong does not teach “determining the different logic channels of the RB belonging to the different logic channel groups according to a corresponding relationship between a logic channel of the RB and a logic channel group, wherein the corresponding relationship is directly appointed according to a protocol.” Examiner respectfully disagrees.
Since the claims, and the specification, do not specify what type of “protocol” it is, under broadest reasonable interpretation, a protocol is a set of rules or procedures for transmitting data between electronic devices.  Hong’s paragraphs 165-171 and 237 discloses logical channel and logical channel group belongs to a corresponding relationship directly appointed according to MAC entity.  The MAC entity uses a set of rules or procedures to transmit data via logical channel/logical channel group/carrier from UE to base station. Thus, Hong teaches an implicit protocol of MAC protocol.

Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closet art, Hong, discloses configuring data duplicate transmission using carrier aggregation, configuring a first RLC entity and a second RLC entity associated with one PDCP entity and configuring a corresponding logical channel group associated with the first RLC entity and second RLC entity. When the data duplicate transmission is activated, transmitting to a base station a buffer status report including PDCP data volume in both RLC entities. However, elements of determining LCG ID by formula LCG ID = A+Mx(i-1); or LCG ID = N-Mx(i-1)-A is not found in the art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466